





REVOLVING CREDIT NOTE


$20,000,000    New York. New York
May 6, 2020


FOR VALUE RECEIVED CHESAPEAKE UTILITIES CORPORATION, a corporation organized
under the laws of the State of Delaware (the “Borrower”), promises to pay ROYAL
BANK OF CANADA or its successors or permitted assigns (the “Lender”), Revolving
Loans, in dollars, in immediately available funds, at the office of the Lender
at its Principal Office, in the principal amount of TWENTY MILLION DOLLARS
($20,000,000), or so much thereof as has been or may be advanced from time to
time in the Lender’s sole and absolute discretion (the “Principal Amount”),
payable at such times and in such amounts as specified in the Loan Agreement (as
defined below).


This Revolving Credit Note (this “Note”) is one of the Notes referred to in the
Loan Agreement dated as of even date herewith by and between the Borrower and
the Lender (as may be amended, restated, modified, substituted, extended, and
renewed from time to time, the “Loan Agreement”; capitalized terms used but not
defined herein shall have the respective meanings given to them in the Loan
Agreement) and is entitled to the benefits thereof and of the other Loan
Documents, including any security or guarantees therein.


The Borrower promises also to pay to the Lender interest on the unpaid principal
amount of each Revolving Loan incurred by the Borrower from the Lender in like
money at said office from the date such Revolving Loan is made until paid at the
rates and at the times provided in Section 2.2 of the Loan Agreement.
As provided in the Loan Agreement, this Note is subject to voluntary and
mandatory prepayment, in whole or in part, prior to the Revolving Credit
Termination Date, the conversion of Revolving Loans from one Type into another
Type to the extent provided in the Loan Agreement, the acceleration of the
maturity hereof upon the happening of certain events and the amendment or waiver
of certain provisions of the Loan Agreement, all upon the terms and conditions
therein specified.
All payments and prepayments of the principal hereof and interest hereon and the
respective dates thereof shall be endorsed by the holder hereof on the schedules
attached hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof, or otherwise recorded by such holder
in its internal records; provided, however, that the failure of the holder
hereof to make such a notation or any error in such notation shall not affect
the obligations of the Borrower under this Note.
In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Loan Agreement.
The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind in connection with this Note to the extent possible under any
applicable law.  The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.
THE ASSIGNMENT OF THIS NOTE AND ANY RIGHTS WITH RESPECT THERETO ARE SUBJECT TO
THE PROVISIONS OF THE LOAN AGREEMENT.
THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE UNDER OR RELATING TO THIS
AGREEMENT, WHETHER BASED IN CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER
THEORY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
[Remainder of page intentionally left blank; signature page follows]
Signature Page to Revolving Credit Note
The Borrower has caused this Note to be executed under seal by its duly
authorized representative as of the date first written above.





--------------------------------------------------------------------------------





CHESAPEAKE UTILITIES CORPORATION




By: ____________________________ (SEAL)
Name: Beth Cooper
Title: Executive Vice President and Chief Financial Officer



































































































--------------------------------------------------------------------------------





LOANS, CONVERSIONS AND REPAYMENT OF PRIME RATE LOANS


Date of Loan
Amount of Prime Rate Loan
Amount Converted to Prime Rate Loan
Amount of Prime Rate Loans converted to LIBOR Rate Loans
Unpaid Principal Balance of Prime Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




















--------------------------------------------------------------------------------





LOANS, CONVERSIONS AND REPAYMENT OF LIBOR RATE LOANS


Date of Loan
Amount of LIBOR Rate Loan
Amount Converted to LIBOR Rate Loan
Amount of LIBOR Rate Loans converted to Prime Rate Loans
Unpaid Principal Balance of LIBOR Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








